           Case 1:20-cv-02005-CM Document 10 Filed 09/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAMES SEABROOK,

                                  Plaintiff,                         20-CV-2005 (CM)
                      -against-                             ORDER DIRECTING PRISONER
                                                                AUTHORIZATION
JANSSEN PHARMACEUTICALS INC., et al.,

                                  Defendants.

COLLEEN McMAHON, Chief United States District Judge:

         By order dated August 13, 2020, the Court reopened this action and directed Plaintiff to

submit an in forma pauperis (IFP) application and a prisoner authorization. (See ECF No. 7.) On

September 1, 2020, Plaintiff submitted both forms, but he did not sign the prisoner authorization.

The Court therefore directs Plaintiff to complete and sign the attached prisoner authorization.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

         The Court directs Plaintiff to complete, sign, and submit the attached prisoner

authorization within thirty days of the date of this order. If Plaintiff fails to comply with this

order, the action will be dismissed without prejudice. See 28 U.S.C. §§ 1915, 1915.

SO ORDERED.

Dated:     September 8, 2020
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge
